Citation Nr: 0203881	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  98-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

(The issues of entitlement to service connection for 
schizophrenia and entitlement to a compensable rating for 
bilateral hearing loss disability will be the subjects of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Karen L. Peterson, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1976.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  When the case was before the Board in August 2000 
Board, it was remanded to the RO for the purpose of affording 
the veteran a hearing.  The veteran presented testimony from 
the RO at a video conference hearing held before the 
undersigned, seated in Washington, DC, in October 2001.  A 
transcript of the hearing is of record.

The Board is undertaking additional development on the issue 
of service connection for schizophrenia, as well as the issue 
of entitlement to a compensable evaluation for bilateral 
hearing loss disability, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the above noted 
issues.  


FINDINGS OF FACT

1.  In a November 1985 Board decision, the veteran's claim 
for service connection for psychiatric disability was denied.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal and since the 
RO's most recent consideration of the veteran's claim to 
reopen, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

In addition, VA has amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

As explained below, new and material evidence to reopen the 
veteran's claim has been received.  Since no additional 
evidence or information is needed to substantiate the 
veteran's claim to reopen, a remand for RO consideration of 
the claim to reopen in light of the VCAA and the implementing 
regulations would serve no useful purpose.  

As noted above, the veteran's claim for service connection 
for psychiatric disability was denied in a February 1998 RO 
decision on the basis that the evidence submitted since the 
previous final Board decision did not relate the veteran's 
schizophrenia to service.  In this respect, VA outpatient 
records were found to be cumulative of the earlier medical 
evidence establishing the presence of the disability in 1978, 
some two years after the veteran's discharge from service.  

Following a videoconference hearing in October 2001, the 
veteran submitted a statement from a VA staff psychiatrist, 
dated in November 2001.  In the statement, the psychiatrist 
notes that the veteran had been under her care for paranoid 
schizophrenia.  The psychiatrist documented the veteran's 
reported history in service, and the onset of his symptoms.  
She opined that the veteran's, "medical condition started 
since his military service."  In so opining, the 
psychiatrist explained that the median age at onset for the 
first psychotic episode of schizophrenia was in the early 
20's for men.  The onset could be abrupt or insidious, but 
the majority displayed some prodromal phase, manifested by 
slow and gradual development of social withdrawal, loss of 
interest in work, and deterioration in interpersonal 
relationships.  

Although the VA psychiatrist's opinion was apparently based 
upon history provided by the veteran, in the Board's view, it 
constitutes competent medical evidence with respect to the 
apparent onset of schizophrenia during the veteran's military 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is new and 
material and the claim is reopened.  







ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for schizophrenia is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

